Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frank Brock Riggs (Registration Humber: 70720) on March 30 2022 3:00pm.
The application has been amended as follows:
In Claim 1 and Claim 20, “that produce instability regions within the muffle” to be removed from the claim because the statement refers to a functional limitation of the structure of the muffle and system.

REASONS FOR ALLOWANCE
Claims 1-10 and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10 and 12-26, a primary reason why it is deemed novel and non-obvious over the prior art of record: Danner (US-2429220-A) in view of Gruebel (DE-1208047-B) and Dockerty (US-3410675-A) is that the combination of references fail to teach or suggest a fluid cooling mechanism on the muffle, particularly between an outer surface of the sidewall and an insulating layer. In the below list, US-4617041-A teaches of a tube drawing apparatus with water cooled muffle, but not for a tube or Vello-Danner system.
	In related glass tube drawing art, Meerman (US-4617041-A) teaches of a similar setup with a cooling channel around a muffle. The combination of references above does not have motivation to include a cooling channel as taught by Meerman.

Closest prior art documents:
SU-821414-A1 teaches of a Vello Danner muffle with no instability regions.
US-3190739-A teaches of direct contact cooling of the glass tube while drawing
US-4247320-A teaches of a heat exchanger coupled to a channel
US-6138481-A teaches of cooling multiple regions of a glass preform elongation system
US-2009793-A teaches of a muffle for tube drawing
JP-07247133-A teaches of cooling sections of the furnace of optical preform dummy rods
EP-2055261-A1 teaches of a muffle with no instability regions for heat treating dental prostheses parts
US-1680543-A teaches of cooling the glass when discharged from the outlet by air currents
US-20020184922-A1 teaches of cooling the drawing bench
US-20130305784-A1 teaches of water cooling the furnace jacket
US-20170203991-A1 and US-20170341966-A1 teach of liquid cooled frame legs of the bath container (158, 122) but not the muffle
US-20190284081-A1 teaches the muffle cools the glass tubing and the lower half of the muffle has a liquid cooling system. This reference was published within the one-year grace period of inventor’s own prior art.
US-20120042692-A1 teaches of using cooling fluid flowing through stabilizer 28 and tube 30, similar but not exactly a muffle.
US-20150197442-A1 teaches of using air cooling elements, but not cooling fluid during tube drawing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741